Exhibit 10.2.3

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of February
12, 2002 by and between HCC INDUSTRIES Inc., a Delaware Corporation
(“Borrower”), and UNION BANK OF CALIFORNIA, N.A., a national banking association
(“Bank”).

 

SECTION 1. THE CREDIT

 

1.1                   CREDIT FACILITIES

 

1.1.1       The Revolving Loan. Bank will loan to Borrower an amount not to
exceed Eight Million Dollars ($8,000,000) outstanding in the aggregate at any
one time (the “Revolving Loan”). The proceeds of the Revolving Loan shall be
used for Borrower’s general working capital purposes and Permitted Acquisitions
(as defined in Section 5.9).  All borrowings of the Revolving Loan must be made
before January 30, 2004, at which time all unpaid principal and interest of the
Revolving Loan shall be due and payable. The Revolving Loan shall be evidenced
by Bank’s standard form of commercial promissory note (the “Revolving Note”).
Bank shall enter each amount borrowed and repaid in Bank’s records and such
entries shall be deemed correct. Omission of Bank to make any such entries shall
not discharge Borrower of its obligation to repay in full with interest all
amounts borrowed.

 

1.2                   TERMINOLOGY

 

The following words and phrases, whether used in their singular or plural form,
shall have the meanings set forth below:

 

“Capital Expenditures” means for any period, expenditures (including without
limitation, the aggregate amount of capitalized lease obligations incurred
during such period) made by Borrower and its Subsidiaries to acquire or
constructed fixed assets, plant and equipment (including renewals, improvements,
and replacements) during such period computed in accordance with GAAP.

 

“Consolidated EBITDA” means for any period, for the twelve (12) month period
immediately preceding the date of calculation, for Borrower and its
Subsidiaries, and amount equal to Consolidated Net Income after eliminating
extraordinary gains and losses used in determining such Consolidated Net Income,
plus (i) provisions for income taxes, (ii) depreciation, amortization, and other
non-cash charges deducted in determining such Consolidated Net Income, and (iii)
interest expense deducted in determining such Consolidated Net Income.

 

“Consolidated Net Income” means, for any period, the net income of Borrower and
its Subsidiaries for such period on a consolidated basis as determined in
accordance with GAAP.

 

“Debt Service” means that portion of long-term liabilities and capital leases
coming due within twelve (12) months following the date of calculation plus
interest expense from the twelve (12) month period immediately preceding the
date of calculation.

 

“Funded Debt” means, as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all obligations of Borrower
for borrowed money, (b) all obligations of Borrower evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of Borrower in respect of letters of credit, bankers acceptances,
interest rate protection agreements, other hedging agreements or other
derivatives, (c) all obligations of Borrower under capital leases, and (d) all
obligations or liabilities of

 

--------------------------------------------------------------------------------


 

others secured by a Lien on any asset of Borrower.  Funded Debt shall not
include trade payables and accrued expenses incurred by any Person in its
ordinary course of business.

 

“GAAP” means generally accepted accounting principles and practices consistently
applied. Accounting terms used in this Agreement but not otherwise expressly
defined have the meanings given them by GAAP.

 

“Letters of Credit” means Commercial Letters of Credit or the Standby Letters of
Credit, or both, as the context may require.

 

“Lien” means any voluntary or involuntary security interest, mortgage, pledge,
claim, charge, encumbrance, title retention agreement, or third party interest,
covering all or any part of the property of Borrower or any Guarantor.

 

“Loan” means all the credit facilities described above.

 

“Loan Documents” means this Agreement, the Note, and all other documents,
instruments and agreements required by Bank and executed in connection with this
Agreement, the Note, the Loans, and with all other credit facilities from time
to time made available to Borrower by Bank.

 

“Non-Financed Capital Expenditures” means Capital Expenditures incurred during
such period not requiring the use of Funded Debt.

 

“Note” means all the promissory notes described above.

 

 “Person” means any individual, firm, partnership, joint venture, corporation,
association, limited liability company, business enterprise trust,
unincorporated organization, government or department or agency thereof, or
other entity, whether acting in an individual, fiduciary, or other capacity.

 

“Senior Funded Debt” means Funded Debt minus Borrower’s Subordinated debt.

 

“Subordinated Debt” means those certain 10¾% Senior Subordinated Notes due May
15, 2007 issued by Borrower pursuant to the Indenture dated May 6, 1997 by and
between Borrower and Bank of New York, as trustee, as amended from time to time,
and other subordinated notes, including but not limited to subordinated bonus
notes and subordinated notes due selling shareholders.

 

“Subsidiary” means with respect to any Person of which more than twenty five
percent (25%) of the outstanding capital stock (or other ownership) having
ordinary voting power to elect a majority of the board of directors, managers,
or other voting members of the governing body of such entity or Person.

 

{The rest of this page intentionally left blank}

 

2

--------------------------------------------------------------------------------


 

1.3          BORROWING BASE

An amount of the Loan equal to Eight Million Dollars ($8,000,000) is a revolving
loan subject to a borrowing base (“Borrowing Base Loan”) if for any month
wherein the principal amount of the loan exceeds Four Million Dollars
($4,000,000), and is not the result of a Permitted Acquisition.  Notwithstanding
any other provision of this Agreement, Bank shall not be obligated to advance
funds under the Borrowing Base Loan, at any time that Borrower’s aggregate
obligations to Bank thereunder exceed eighty percent (80%) of Borrower’s
Eligible Accounts.  If at any time Borrower’s obligations to Bank under the
referenced facilities exceed the sum so permitted, Borrower shall immediately
repay to Bank such excess.

 

1.3.1           Accounts and Eligible Accounts. The term “Accounts” means all
presently existing and hereafter arising accounts receivable, contract rights,
chattel paper, and all other forms of obligations owing to Borrower, payable in
United States dollars, arising out of the sale or lease of goods, or the
rendition of services by Borrower, whether or not earned by performance, and any
and all credit insurance, guaranties and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower, and Borrower’s books and
records relating to any of the foregoing.

 

The term “Eligible Accounts” means those Accounts, net of finance charges, which
have been validly assigned to Bank and strictly comply with all Borrower’s
representations and warranties to Bank, but Eligible Accounts shall not include
any Account:

 

(a)          With respect to which the account debtor is an officer,
shareholder, director, employee or agent of Borrower;

 

(b)         With respect to which the account debtor is a subsidiary of, related
to, or affiliated or has common officers or directors with Borrower;

 

(c)          Relating to goods placed on consignment, guaranteed sale or other
terms by reason of which payment by the account debtor may be conditional;

 

(d)         With respect to which the account debtor is not a resident of the
United States or Canada;

 

(e)          With respect to which the account debtor is a Federal, state or
local governmental entity or agency, unless Bank, in its sole discretion, has
agreed to the contrary in writing and Borrower, if necessary or desirable, has
complied with the Federal Assignment of Claims Act of 1940 or any applicable
state statute or municipal ordinance of similar purpose and effect with respect
thereto;

 

(f)            With respect to which Borrower is or may become liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower;

 

(g)         With respect to which there is asserted a defense, counterclaim,
discount or setoff, whether well-founded or otherwise, except for those
discounts, allowances and returns arising in the ordinary course of Borrower’s
business;

 

(h)         With respect to which the account debtor becomes insolvent, fails to
pay its debts as they mature or goes out of business, or which is owed by an
account debtor which has become the subject of a proceeding under any provision
of the United States Bankruptcy Code, as amended, or under any other bankruptcy
or insolvency law, including but not limited to assignments for the benefit of
creditors, formal or informal moratoriums, compositions or extensions with all
or substantially all of its creditors;

 

(i)             Owed by any account debtor with respect to which twenty-five
percent (25%) or more of the aggregate dollar amount of its Accounts are not
paid within ninety (90) days of the invoice date;

 

3

--------------------------------------------------------------------------------


 

(j)             Any invoice that is not paid by the account debtor within ninety
(90) days of the invoice date;

 

(k)          Or portion of the Accounts owed by any single account debtor which
exceeds fifteen percent (15%) of all Borrower’s Accounts; and

 

(l)             Which Bank deems ineligible.

 

1.4          Prepayment. The Loan may be prepaid in full or in part but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.

 

1.5          Interest. The unpaid principal balance of the Loan shall bear
interest at the rate or rates provided in the Note.

 

1.6          Commitment Fee. On the last calendar day of the third month
following the execution of this Agreement and on the last calendar day of each
three-month period thereafter, Borrower shall pay to Bank a fee of one eight of
one percent (0.125%) per year on the unused portion of the Revolving Loan for
the preceding quarter, computed on the basis of a 360 day year for actual days
elapsed.

 

1.7          Audit and Appraisal Fees. Borrower shall pay to Bank any fees,
expenses, or other out-of-pocket costs incurred in conjunction with any audit or
inspection of Borrower’s books and records, or any appraisals, validations, or
other means used to determine or examine Bank’s collateral.

 

1.8          Balances. Borrower shall maintain its major depository accounts
with Bank until all obligations of Borrower to Bank under the Loan Documents
have been paid in full.

 

1.9          Disbursement. Bank shall disburse the proceeds of the Loan as
provided in Bank’s standard form Authorization(s) to Disburse executed by
Borrower.

 

1.10        Security. Prior to any Loan disbursement, Borrower shall execute one
or more security agreements on Bank’s standard form, and one or more financing
statements suitable for filing in the official records of the appropriate state
government and/or any other location required by Bank, granting to Bank a first
priority security interest in such of Borrower’s property as is described in
said security agreement(s). Any exceptions to Bank’s first priority Lien are
permitted only as provided in this Agreement.

 

SECTION 2. CONDITIONS PRECEDENT

 

Bank shall not be obligated to disburse all or any portion of the Loans unless
at or prior to the time of each such disbursement, the following conditions have
been fulfilled to Bank’s satisfaction:

 

2.1          Compliance. Borrower shall have performed and complied with all
terms and conditions required by this Agreement to be performed or complied
with, and shall have executed and delivered to Bank the Note and all other Loan
Documents.

 

2.2          Guaranties. Glasseal Products, Inc., Sealtron, Inc., Sealtron
Acquisition Corp., Hermetic Seal Corporation, HCC Machining Company, Inc. and
HCC Industries International (individually a “Guarantor” and collectively
“Guarantors”) shall have executed and delivered to Bank their respective
continuing guaranties in form and amount satisfactory to Bank.

 

2.3          Authorization to Obtain Credit. Borrower shall have provided Bank
with an executed copy of Bank’s form Authorization to Obtain Credit, authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents. Such resolutions shall also designate the persons who are authorized
to act on

 

4

--------------------------------------------------------------------------------


 

Borrower’s behalf in connection with this Agreement to do the things required of
Borrower pursuant to this Agreement.

 

2.4          Termination Statements. Borrower shall have provided Bank with
termination statements executed by such secured creditors as may be required by
Bank, suitable for filing with the Secretary of State in each state designated
by Bank.

 

2.5          Continuing Compliance. At the time any disbursement is to be made
and immediately thereafter, there shall not exist any Event of Default (as
hereinafter defined) or any event, condition, or act which with notice or lapse
of time, or both, would constitute an Event of Default.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that:

 

3.1          Business Activity. Borrower’s principal business is a manufacturer
of hermetic seals and other electrical components.

 

3.2          Affiliates and Subsidiaries. Borrower’s affiliates and subsidiaries
(those entities in which Borrower has either a controlling interest or a
twenty-five percent (25%) or more ownership interest) and their addresses, and
the names of the persons or entities owning five percent (5%) or more of the
equity interests in Borrower, are as provided on a schedule delivered to Bank on
or before the date of this Agreement.

 

3.3          Organization and Qualification. Borrower is duly organized and
existing under the laws of the state of its organization, is duly qualified and
in good standing in any jurisdiction where such qualification is required, and
has the power and authority to carry on the business in which it is engaged
and/or proposes to engage.

 

3.4          Power and Authorization. Borrower has the power and authority to
enter into this Agreement and to execute and deliver the Note and all other Loan
Documents. This Agreement and all things required by this Agreement and the
other Loan Documents have been duly authorized by all requisite action of
Borrower.

 

3.5          Authority to Borrow. The execution, delivery and performance of
this Agreement, the Note and all other Loan Documents are not in contravention
of any of the terms of any indenture, agreement or undertaking to which Borrower
is a party or by which it or any of its property is bound or affected.

 

3.6          Compliance with Laws. Borrower is in compliance with all applicable
laws, rules, ordinances or regulations which materially affect the operations or
financial condition of Borrower.

 

3.7          Title. Except for assets which may have been disposed of in the
ordinary course of business, Borrower has good and marketable title to all
property reflected in its financial statements delivered to Bank and to all
property acquired by Borrower since the date of said financial statements, free
and clear of all Liens, except Liens specifically referred to in said financial
statements.

 

3.8          Financial Statements. Borrower’s financial statements, including
both a balance sheet at March 31, 2001, together with supporting schedules, and
an income statement for the twelve (12) months ended March 31, 2001, have
heretofore been furnished to Bank, are true and complete, and fairly represent
Borrower’s financial condition for the period covered thereby. Since March 31,
2001, there has been no material adverse change in Borrower’s financial
condition or operations.

 

3.9          Litigation. There is no litigation or proceeding pending or
threatened against Borrower or any of its property which is reasonably likely to
affect the financial condition, property or business of Borrower in a materially
adverse manner or result in liability in excess of Borrower’s insurance
coverage.

 

5

--------------------------------------------------------------------------------


 

3.10        ERISA. Borrower’s defined benefit pension plans (as defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), meet, as
of the date hereof, the minimum funding standards of Section 302 of ERISA, and
no Reportable Event or Prohibited Transaction as defined in ERISA has occurred
with respect to any such plan.

 

3.11        Regulation U. No action has been taken or is currently planned by
Borrower, or any agent acting on its behalf, which would cause this Agreement or
the Note to violate Regulation U or any other regulation of the Board of
Governors of the Federal Reserve System, or to violate the Securities and
Exchange Act of 1934, in each case as in effect now or as the same may hereafter
be in effect. Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock as one of its important
activities and, except as may be expressly agreed to and documented between
Borrower and Bank, none of the proceeds of the Loan will be used directly or
indirectly for such purpose.

 

3.12        No Event of Default. Borrower is not now in default in the payment
of any of its material obligations, and there exists no Event of Default, and no
condition, event or act which with notice or lapse of time, or both, would
constitute an Event of Default.

 

3.13        Continuing Representations and Warranties. The foregoing
representations and warranties shall be considered to have been made again at
and as of the date of each and every Loan disbursement and shall be true and
correct as of each such date.

 

SECTION 4. AFFIRMATIVE COVENANTS

 

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

 

4.1          Use of Proceeds. Borrower will use the proceeds of the Loan only as
provided in Section 1 above.

 

4.2          Payment of Obligations. Borrower will pay and discharge promptly
all taxes, assessments and other governmental charges and claims levied or
imposed upon it or its property, or any part thereof; provided, however, that
Borrower shall have the right in good faith to contest any such taxes,
assessments, charges or claims and, pending the outcome of such contest, to
delay or refuse payment thereof provided that adequately funded reserves are
established by it to pay and discharge any such taxes, assessments, charges and
claims.

 

4.3          Maintenance of Existence. Borrower will maintain and preserve its
existence, its assets, and all rights, franchises, licenses and other authority
necessary for the conduct of its business, and will maintain and preserve its
property, equipment and facilities in good order, condition and repair. Bank
may, at reasonable times, visit and inspect any of Borrower’s properties.

 

4.4          Records. Borrower will keep and maintain full and accurate accounts
and records of its operations in accordance with GAAP and will permit Bank, at
Borrower’s expense, to have access thereto, to make examination and photocopies
thereof, and to make audits of Borrower’s accounts and records and Bank’s
collateral during regular business hours.

 

6

--------------------------------------------------------------------------------


 

4.5          Information Furnished. Borrower will furnish to Bank:

 

(a)                                  Within Forty Five (45) days after the close
of each fiscal quarter, except for the final quarter of each fiscal year, its
unaudited balance sheet as of the close of such fiscal quarter, its unaudited
income and expense statement with year-to-date totals and supportive schedules,
its statement of cash flows with year-to-date totals, and its statement of
retained earnings for that fiscal quarter, all prepared in accordance with GAAP.

 

(b)                                  Within One Hundred Twenty (120) days after
the close of each fiscal year, a copy of its consolidated statement of financial
condition including at least its balance sheet as of the close of such fiscal
year, its income and expense statement, its statements of cash flows, and its
retained earnings statement for such fiscal year, examined and prepared on an
audited basis by independent certified public accountants selected by Borrower
and reasonably satisfactory to Bank, in accordance with GAAP along with any
management letter provided by such accountants.

 

(c)                                  Within Forty Five (45) days after the close
of each fiscal quarter, a certification of compliance with all covenants under
this Agreement, executed by Borrower’s duly authorized officer, via electronic
mail, or in other form acceptable to Bank.

 

(d)                                  Prompt written notice to Bank of any Event
of Default or breach under any of the terms or provisions of this Agreement or
any other Loan Document, any litigation which would have a material adverse
effect on Borrower’s financial condition, and any other matter which has
resulted in, or is likely to result in, a material adverse change in Borrower’s
financial condition or operations.

 

(e)                                  If the Loan is subject to a Borrowing Base,
then within Twenty Five (25) days after the close of each calendar month, a copy
of Borrower’s monthly accounts receivable aging and a Borrowing Base
Certificate, executed by Borrower’s chief financial officer or other duly
authorized officer of Borrower, in form acceptable to Bank, accurately reporting
the amounts of Borrower’s Accounts, Eligible Accounts, as the Borrowing Base may
require.

 

(f)                                    Such other financial statements and
information (including without limitation, Federal and state income tax returns
for Borrower with all supportive schedules) as Bank may reasonably request from
time to time.

 

4.6                               Profitability. Borrower will achieve a
Consolidated Net Income for the preceding twelve (12) month  period of any
positive amount as reported by the end of each fiscal quarter of Borrower.

 

4.7                               Debt Service Coverage Ratio. Borrower will
maintain a ratio of Consolidated EBITDA, less Non-Financed Capital Expenditures
and cash taxes for the twelve (12) month period immediately preceding the date
of calculation, to Debt Service of not less than 1.10:1.00 as of the close of
each fiscal quarter through March 31, 2003 and 1.25:1.00 thereafter.

 

4.8                               Funded Debt to EBITDA.  Borrower will maintain
a ratio of Funded Debt to Consolidated EBITDA of not more than 5.25:1.00 as of
the close of each fiscal quarter through March 31, 2003, and 5.00:1.00
thereafter.

 

4.9                               Senior Funded Debt to EBITDA.  Borrower will
maintain a ratio of Senior Funded Debt to Consolidated EBITDA of not more than
1.00:1.00 as of the close of each fiscal quarter.

 

7

--------------------------------------------------------------------------------


 

4.10                        Insurance. Borrower will keep all of its insurable
property, whether real, personal or mixed, insured by companies approved by
Bank, against fire and such other risks, and in such amounts as is customarily
obtained by companies conducting similar business with respect to like
properties. Borrower will furnish to Bank statements of its insurance coverage,
will promptly upon Bank’s request furnish other or additional insurance deemed
necessary by Bank to the extent that such insurance may be available, and hereby
assigns to Bank, as security for Borrower’s obligations to Bank, the proceeds of
any such insurance. Prior to any Loan disbursement, Bank will be named loss
payee under all policies insuring the collateral. Borrower will maintain
adequate worker’s compensation insurance and adequate insurance against
liability for damage to persons or property. All policies shall require at least
ten (10) days’ written notice to Bank before alteration or cancellation.

 

4.11                        Additional Requirements. Upon Bank’s demand,
Borrower will promptly take such further action and execute all such additional
documents and instruments in connection with this Agreement and the other Loan
Documents as Bank in its reasonable discretion deems necessary, and promptly
supply Bank with such other information concerning its affairs as Bank may
request from time to time.

 

4.12                        Litigation and Attorneys’ Fees. Upon Bank’s demand,
Borrower will promptly pay to Bank reasonable attorneys’ fees, including the
reasonable estimate of the allocated costs and expenses of in-house legal
counsel and staff, and all costs and other expenses paid or incurred by Bank in
collecting, modifying or compromising the Loan or in enforcing or exercising its
rights or remedies created by, connected with or provided for in this Agreement
and the other Loan Documents. If any judicial action, arbitration or other
proceeding is commenced, only the prevailing party shall be entitled to
attorneys’ fees and court costs.

 

4.13                        Bank Expenses. Upon Bank’s request, Borrower will
pay or reimburse Bank for all costs, expenses and fees incurred by Bank in
preparing and documenting this Agreement and the Loan, and all amendments and
modifications to any Loan Documents, including but not limited to all filing and
recording fees, costs of appraisals, insurance and attorneys’ fees, including
the reasonable estimate of the allocated costs and expenses of in-house legal
counsel and staff.  Bank will advise Borrower of any expense prior to any such
expenses being incurred.

 

SECTION 5. NEGATIVE COVENANTS

 

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

 

5.1                               Liens. Borrower will not create, assume or
suffer to exist any Lien on any of its property, whether real, personal or
mixed, now owned or hereafter acquired, or upon the income or profits thereof,
except (a) Liens in favor of Bank, (b) Liens for taxes not delinquent and taxes
and other items being contested in good faith, (c) minor encumbrances and
easements on real property which do not affect its market value, (d) existing
Liens on Borrower’s personal property and real property, including refinancing
of existing indebtedness, and (e) future purchase money security interests
encumbering only the personal property purchased.

 

5.2                               Borrowings. Borrower will not sell, discount
or otherwise transfer any account receivable or any note, draft or other
evidence of indebtedness, except to Bank or except to a financial institution at
face value for deposit or collection purposes only, and without any fees other
than the financial institution’s normal fees for such services. Borrower will
not borrow any money, become contingently liable to borrow money, or enter any
agreement to directly or indirectly obtain borrowed money, except pursuant to
agreements with Bank or except for purchase money indebtedness.

 

8

--------------------------------------------------------------------------------


 

5.3                               Sale of Assets, Liquidation or Merger.
Borrower will not liquidate, dissolve or enter into any consolidation, merger,
partnership or other combination, or convey, sell or lease all or the greater
part of its assets or business, or purchase or lease all or the greater part of
the assets or business of another.

 

5.4                               Loans, Advances and Guaranties. Borrower will
not, except in the ordinary course of business as currently conducted, make any
loans or advances, become a guarantor or surety, or pledge its credit or
properties.

 

5.5                               Investments. Borrower will not purchase the
debt or equity of another except for savings accounts and certificates of
deposit of Bank, direct U.S. Government obligations, and commercial paper issued
by corporations with the top ratings of Moody’s or Standard & Poor’s, provided
that all such permitted investments shall mature within one year of purchase.

 

5.6                               Redemption of Stock. Borrower will not redeem
or retire any share of its capital stock for value.

 

5.7                               Affiliate Transactions. Borrower will not
transfer any property to any affiliate, except for value received in the normal
course of business and for an amount, including any management or service
fee(s), as would be conducted and charged with an unrelated or unaffiliated
entity. Borrower will not pay any management fee or fee for services to any
affiliate without Bank’s prior written consent.

 

5.8                               Capital Expenditures. Borrower will not make
Capital Expenditures in excess of Four Million Dollars ($4,000,000) in any
fiscal year. Each such expenditure shall be required for Borrower to continue
its business as currently conducted. In aggregating such expenditures to
determine compliance with the above limitation, Borrower shall include the
current expense portion of all leases, whether or not capitalized, and the
current portion of any debt used to finance capital expenditures.

 

5.9                               Permitted Acquisitions.   Borrower may acquire
all or substantially all of the assets of a Person or a unit or division of a
Person constituting a business, provided that (a) the purchase price of such
acquisition or acquisitions is less than Eight Million Dollars ($8,000,000) in
any fiscal year, (b) no Events of Default shall have occurred and be continuing
on the date such acquisition is consummated, before or after giving effect
thereto, (c) the Person or business acquired is principally engaged in the same
line of business (or a business reasonably incidental thereto), (d) after giving
effect to the consummation of such acquisition, Borrower shall be in pro forma
compliance with the covenants set forth in Sections 4.5, 4.6, 4.7, 4.8, and 4.9
for the most recent full fiscal quarter immediately preceding such consummation
date.

 

SECTION 6. EVENTS OF DEFAULT

 

The occurrence of any of the following events (“Events of Default”) shall
terminate any obligation of Bank to make or continue the Loan and shall
automatically, unless otherwise provided under the Note, make all sums of
interest and principal and any other amounts owing under the Loan immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or any other notices or demands:

 

6.1                               Borrower shall default in the due and punctual
payment of the principal of or the interest on the Note or on any amounts owing
under any of the Loan Documents;

 

6.2                               Any default shall occur under the Note;

 

6.3                               Borrower shall default in the due performance
or observance of any covenant or condition of the Loan Documents;

 

9

--------------------------------------------------------------------------------


 

6.4                               Any guaranty or subordination agreement
required hereunder shall be breached or becomes ineffective, or any Guarantor or
subordinating creditor shall die, disavow or attempt to revoke or terminate such
guaranty or subordination agreement; or

 

6.5                               There shall be a change in ownership or
control of ten percent (10%) or more of the equity interests in Borrower or any
Guarantor.

 

SECTION 7. GENERAL PROVISIONS

 

7.1                               Additional Remedies. The rights, powers and
remedies given to Bank hereunder shall be cumulative and not alternative and
shall be in addition to all rights, powers and remedies given to Bank by law
against Borrower or any other person or entity including but not limited to
Bank’s rights of setoff and banker’s lien.

 

7.2                               Nonwaiver. Any forbearance or failure or delay
by Bank in exercising any right, power or remedy hereunder shall not be deemed a
waiver thereof and any single or partial exercise of any right, power or remedy
shall not preclude the further exercise thereof. No waiver shall be effective
unless it is in writing and signed by an officer of Bank.

 

7.3                               Inurement. The benefits of this Agreement and
the other Loan Documents shall inure to the successors and assigns of Bank and
the permitted successors and assigns of Borrower, but any attempted assignment
by Borrower without Bank’s prior written consent shall be null and void.

 

7.4                               Applicable Law. This Agreement and the other
Loan Documents shall be governed by and construed according to the laws of the
State of California.

 

7.5                               Severability. Should any one or more
provisions of this Agreement or any other Loan Document be determined to be
illegal or unenforceable, all other provisions of such document shall
nevertheless be effective.

 

7.6                               Controlling Document. In the event of any
inconsistency between the terms of this Agreement and any other Loan Document,
the terms of the other Loan Document shall prevail.

 

7.7                               Construction. The section and subsection
headings herein are for convenient reference only and shall not limit or
otherwise affect the interpretation of this Agreement.

 

7.8                               Amendments. This Agreement may be amended only
in writing signed by all parties hereto.

 

7.9                               Counterparts. Borrower and Bank may execute
one or more counterparts to this Agreement, each of which shall be deemed an
original, but all such counterparts when taken together, shall constitute one
and the same agreement.

 

7.10                        Notices. Any notices or other communications
provided for or allowed hereunder shall be effective only when given by one of
the following methods and addressed to the parties at their respective addresses
and shall be considered to have been validly given (a) upon delivery, if
delivered personally, (b) upon receipt, if mailed, first class postage prepaid,
with the United States Postal Service, (c) on the next business day, if sent by
overnight courier service of recognized standing, or (d) upon telephoned
confirmation of receipt, if telecopied. The addresses to which notices or
demands are to be given may be changed from time to time by notice delivered as
provided above.

 

7.11                        Integration Clause. Except for the other Loan
Documents, this Agreement constitutes the entire agreement between Bank and
Borrower regarding the Loan, and all prior oral or written communications
between Borrower and Bank shall be of no further effect or evidentiary value.

 

10

--------------------------------------------------------------------------------


 

THIS AGREEMENT is executed on behalf of the parties by their duly authorized
representative(s) as of the date first above written.

 


BORROWER


 


BANK

HCC Industries Inc.

 

Union Bank of California, N.A.

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

Printed Name:

 

 

Printed Name:

  Kjell Gronvold

 

 

 

Title:

 

 

Title:

 

  Vice President

 

 

 

 

 

 

BY:

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

Address:

 

 

 

4232 Temple City Blvd.

 

17800 Castlelton Street, Suite 500

Rosemead, CA 91770

 

City of Industry, CA  91748

Attention: Chris Bateman

 

Attention:  Kjell Gronvold

 

 

 

Telephone: (626) 443-8931

 

Telephone: (626) 810-6561

Telecopier: (626) 582-1186

 

Telecopier: (626) 810-6558

 

11

--------------------------------------------------------------------------------